DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it appears to be missing the word "to" between the phrases "is secured" and "the convex peripheral surface" in line 7. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rear side walls" in line 1. There is insufficient antecedent basis for this limitation in the claim (as opposed to "the one or more rear side walls").
Claim 8 recites "the one or more front side walls converge forwardly..." However, it is unclear how one front side wall converges forwardly when there is not another front side wall for it to converge with. Therefore, claim 8 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation "the rear side walls" in line 2. There is insufficient antecedent basis for this limitation in the claim (as opposed to "the one or more rear side walls").
Claim 10 recites the limitation "the front side walls" in line 3. There is insufficient antecedent basis for this limitation in the claim (as opposed to "the one or more front side walls").
Claim 17 recites "the front side walls are flat." This renders the claim indefinite because claim 14 (from which claim 17 depends) previously sets forth "front side walls that are curved." It is unknown how the walls are simultaneously curved and flat. Therefore, claim 17 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates (US 6,425,446).

With respect to claim 14, Gates discloses a cutting edge member (including 30) for a spring tine, the cutting edge member comprising a cutting edge member body the cutting edge member body having an arcuately curved backside (see Figs. 2, 3) configured to conform with a convex peripheral surface of a shaft (such as 26) of a spring tine capable of being secured by brazing to the convex peripheral surface of the shaft of the spring tine, symmetric rear side walls (topmost walls of 30 as seen in Fig. 2) flaring laterally outward to increase a width of cutting edge member relative to its back side, and symmetric front side walls (including front walls of 40 adjacent to 32) that are curved (see Figs. 2, 3).

With respect to claims 15, 16, and 18, Gates discloses the front side walls (front walls of 40 adjacent to 32) converging forwardly from the rear side walls to define a forwardly annular, curved or convex shape (see Figs. 2, 3).

With respect to claim 17, Gates discloses front side walls (including 34, 36) that are flat.

With respect to claim 19, Gates discloses the front side walls (including 34, 36) converging forwardly from the rear side walls to define a forwardly angled shape (see Figs. 2, 3).

With respect to claim 20, Gates discloses the cutting edge member further comprising a ridge (including 32) extending longitudinally along at or about a convergence of the front side walls (see Figs. 2, 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Arksey et al. (US 9,282,687)

With respect to claim 1, Gates discloses a spring tine comprising:
a tine shaft (26), the tine shaft having a lower end having a front side with a convex peripheral surface; and
a cutting edge member (including 30) having a back side, the back side being arcuately curved in a concave manner to conform with the convex peripheral surface of the front side of the tine shaft (see Figs. 2, 3);
whereby the back side of the cutting edge member is secured to the convex peripheral surface of the front side of the tine shaft.

Gates does not explicitly disclose brazing. Arksey teaches a cutting edge member (including 24) is secured to a peripheral surface on a front side of a tine by brazing (col. 4, lines 37-46).
Gates and Arksey are analogous because they both disclose cutting edge members for tines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tine of Gates with the brazing means as taught by Arksey in order to improve durability. (See Arksey, col. 4, lines 37-46.)

With respect to claim 2, Gates discloses the cutting edge member (including 30) being made of a hardened material.

With respect to claim 3, Arksey teaches the cutting edge member (including 24) being made primarily of tungsten carbide (col. 4, lines 32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the material means as taught by Arksey in order to improve durability and wear life. (See Arksey, col. 4, lines 32-36.)

With respect to claim 4, Gates discloses the cutting edge member comprises one or more rear side walls (topmost walls of 30 as seen in Fig. 2).

With respect to claim 5, Gates discloses the one or more rear side walls flaring laterally outward to increase a width of cutting edge member relative to its back side (see Fig. 2).

With respect to claim 6, Gates discloses the rear side walls (topmost walls of 30 as seen in Fig. 2) being flat and symmetric to one another across a central longitudinal plane that contains a longitudinal axis of tine shaft and cuts radially through an apex of the concave backside of cutting edge member (see Fig. 2).

With respect to claim 7, Gates discloses the cutting edge member comprising one or more front side walls (including front walls of 40 adjacent to 32) that are curved and symmetric about the central longitudinal plane (see Fig. 2).

With respect to claim 8, Gates discloses the one or more front side walls (including front walls of 40 adjacent to 32) converging forwardly from the rear side walls to define a forwardly annular, curved or convex shape (see Figs. 2, 3).

With respect to claim 9, Gates discloses the one of more front side walls (including front walls of 40 adjacent to 32) being symmetric with the back side of the cutting edge member (see Fig. 2).

With respect to claim 10, Gates discloses the cutting edge member further comprising a ridge (including 32) extending longitudinally along the cutting edge member at or about a convergence of the front side walls (see Figs. 2, 3).

With respect to claim 11, Gates discloses a harrow spring tine comprising:
a tine (including 26) having a diameter and a lower end, whereby the lower end has a leading face; and
a hardened attachment (including 30) secured to the leading face of the lower end of the tine;
whereby the hardened attachment has opposing edges or sides defining a width equal to or exceeding the diameter of the tine (see Fig. 2).

Gates does not explicitly disclose brazing. Arksey teaches a hardened attachment (including 24) brazed to a leading face of a lower end of a tine (col. 4, lines 37-46).
Gates and Arksey are analogous because they both disclose hardened attachments for tines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tine of Gates with the brazing means as taught by Arksey in order to improve durability. (See Arksey, col. 4, lines 37-46.)

With respect to claim 12, Arksey teaches the hardened attachment (including 24) being made primarily of tungsten carbide (col. 4, lines 32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the material means as taught by Arksey in order to improve durability and wear life. (See Arksey, col. 4, lines 32-36.)

With respect to claim 13, Gates discloses the leading face of the tine (including 26) having a convex peripheral surface and whereby the hardened attachment (including 30) has a back side arcuately curved in a concave manner to conform to the convex peripheral surface of the front side of the leading face of the tine (see Figs. 2, 3).


Double Patenting
Applicant is advised that should claim 15 be found allowable, claims 16 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/3/23/21